                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 IN RE:
                                                    Case No.: 18-01747 JCO
    Samuel Miller Ridgeway,
                                                    Chapter 13
 Debtor.


 SAMUEL MILLER RIDGEWAY,

       PLAINTIFF,

 VS.                                                Adversary Case No.:

 WELLS FARGO BANK, NATIONAL
 ASSOCIATION,

       DEFENDANT.


                                        COMPLAINT


       COMES NOW the Plaintiff Samuel Miller Ridgeway (hereafter the “Plaintiff” or

“Debtor”) by counsel, and as Complaint against the above-named Defendant, avers as follows:

                               PRELIMINARY STATEMENT

       This action arises from the Defendant’s acts and omissions regarding Plaintiff’s home

mortgage loan. At all relevant times, Defendant Wells Fargo Bank, National Association serviced

the loan.

       Specifically, Defendant failed to properly apply the Plaintiff’s loan payments under the

terms of the proposed loan modification and wrongfully instituted foreclosure proceedings forcing

the Debtor to file bankruptcy. The Defendant also failed to provide a proper response to the

Debtor’s "qualified written request" (QWR) and a "notice of servicing error" (“NOE”) which




  Case 19-01007       Doc 1    Filed 01/30/19 Entered 01/30/19 13:59:17           Desc Main
                                 Document     Page 1 of 11
requires a response to and reasonable investigation of the borrower’s written notice of servicing

error under federal law.

        Plaintiff seeks actual and statutory damages, plus attorney’s fees and costs, for multiple

violations of the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601 et seq. (“RESPA”).

                                 JURISDICTION AND VENUE

        1.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question), 15 U.S.C. § 1640, 15 U.S.C. 1692k, 12 U.S.C. § 2617 and 28 U.S.C. § 157(b).

        2.      Venue is proper here because the events giving rise to Plaintiff’s cause of action

occurred in this district.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1409.

                                             PARTIES

        4.      The Plaintiff is a natural person and resident of Baldwin County, Alabama. Plaintiff

is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        5.      Plaintiff is also a Debtor in Case Number 18-01747, presently pending in this Court.

        6.      Defendant Wells Fargo Bank, National Association (“Wells Fargo”) is a

corporation formed outside the State of Alabama, with its principal place of business in California.

        7.      Wells Fargo sends collection letters and places collection calls as a regular part of

its business.

        8.      The mails and interstate wire communications are used to conduct the business of

Wells Fargo.

        9.      Wells Fargo is also a mortgage servicer as is defined by 12 U.S.C. § 2605(i)(2).

                                  FACTUAL ALLEGATIONS

        1.      On or about November 15, 2006, Plaintiff and his wife entered into a loan



                                                  2

   Case 19-01007        Doc 1    Filed 01/30/19 Entered 01/30/19 13:59:17            Desc Main
                                   Document     Page 2 of 11
agreement with Wells Fargo Bank, N.A. in the amount of $131,200.00. The loan is secured by a

mortgage on Plaintiff’s home located at 7310 County Road 24 in Fairhope, Alabama (the

“Property”).

        2.     The loan specifically states that Samuel M. and Elvira Ridgeway, husband and wife

as Joint Tenants with Rights of Survivorship.

        3.     In addition to this, the mortgage document was prepared by the lender, Wells Fargo,

and insured by Chicago Title #1259751, and processed through its ServiceLink Division. It was

filed and recorded with the Judge of Probate, Baldwin County, Alabama on November 27, 2006.

        4.     Mr. Ridgeway and Mrs. Ridgeway, after over 15 years of marriage, divorced in

2012.

        5.     Despite this, they continued to live together at the residence and established a

common law marriage from that date until her death in November 19, 2016.

        6.     Due to her passing, and Mr. Ridgeway’s reduced household income, he contacted

Wells Fargo seeking assistance with the mortgage payment.

        7.     Soon after, Mr. Ridgeway was approved for a trial modification and made his

payments of $640.68 each month for four (4) consecutive months which were May, June, July and

August 2016.

        8.     Soon after making the August payment, Mr. Ridgeway was notified by Wells Fargo

that there was a title issue and the loan modification was now void.

        9.     Clearly this was a mistake as Mr. Ridgeway was never informed of any title issues

in relation to the property since the closing of the loan.

        10.    Even though Mr. Ridgeway continued making his payments under the terms of the

loan modification, Wells Fargo began informing him that he was now behind on his loan and



                                                  3

  Case 19-01007        Doc 1     Filed 01/30/19 Entered 01/30/19 13:59:17          Desc Main
                                   Document     Page 3 of 11
threatened foreclosure.

       11.     Dealing with increased stress, Mr. Ridgeway suffered a stroke and was placed in

the hospital for several months. Prior to this, he had been in good health for his age and had no

major health issues that affected him prior to the recent issues with Wells Fargo.

       12.     Confused as to what was happening and concerned that his home would be

foreclosed upon, on August 25, 2017, Plaintiff mailed a letter to Wells Fargo. This letter

constituted as a "qualified written request" (QWR) and a "notice of servicing error" (“NOE”)

pursuant to the RESPA, 12 U.S.C. § 2605(e), and its implementing regulations at 12 U.S.C. §

1024.35. at 12 U.S.C. § 1024.35. at 12 U.S.C. § 1024.35. at 12 U.S.C. § 1024.35.

       13.     Wells Fargo responded to the QWR but in it provided only unsupported and vague

reasons why it did not complete the loan modification. Wells Fargo’s position inferred that there

was no title in Mr. Ridgeway’s name.

       14.     In November 2017, Mr. Ridgeway received an acceleration letter from the law

office of Sirote & Permutt stating he owed almost $116,000.00.

       15.     In December 2017, Mr. Ridgeway retained the law firm of David Vaughn, who on

his behalf sent a letter disputing Wells Fargo’s denial of the loan modification and overall handling

of the matter since cancelling the loan modification.

       16.     Mr. Ridgeway was met with a refusal from Wells Fargo to make any changes or to

resolve the matter in Mr. Ridgeway’s favor.

       17.     Mr. Ridgeway filed for Chapter 13 bankruptcy protection on May 2, 2018 to stop

the foreclosure scheduled later that day. The plan provided for payment of the mortgage arrearage

that had built up after the denial of the loan modification even though Mr. Ridgeway believed he

did not owe that based on his modification.



                                                 4

  Case 19-01007        Doc 1     Filed 01/30/19 Entered 01/30/19 13:59:17            Desc Main
                                   Document     Page 4 of 11
        18.       On October 23, 2018, Wells Fargo filed a Notice of Mortgage Payment Change

effective December 1, 2018. Debtor’s mortgage payments changed to $1,005.61, which included

an escrow payment of $197.78.

        19.       Debtor is exempt from property taxes and has continued to pay his home insurance

directly as he has for years.

        20.       On information and belief, Wells Fargo’s negligently, wantonly, and/or willfully

failed to take action to use the payments of the Plaintiff to satisfy the monthly mortgage payments

under the modification as they came due and instead improperly charged Plaintiff fees such as

“property inspection”, “late fees”, “attorney fees” and other various charges to the account.

        21.       Wells Fargo’s negligently, wantonly, fraudulently, and in violation of the fiduciary

duties owed by Wells Fargo to Plaintiff, failed to properly communicate with Plaintiff regarding

the loan and the modification loan to the great detriment of Plaintiff.

        22.       Wells Fargo’s actions have caused the Debtor mental anguish and mental distress

and forced him to file the Chapter 13 bankruptcy to save his home, suffering from further economic

harm.

        23.       Wells Fargo’s actions have also caused the Debtor to incur expenses for court costs

and litigation.



                                           COUNT I
                                     (VIOLATION OF RESPA)

        24.       The allegations stated in all of the above paragraphs are incorporated as if fully

asserted herein.

        25.       Section 6(d) of the Real Estate Settlement Procedures Act ("RESPA."), 12 U.S.C.

§ 2605(e), grants borrowers the right to submit a “qualified written request” (“QWR”) to the loan

                                                   5

   Case 19-01007         Doc 1     Filed 01/30/19 Entered 01/30/19 13:59:17            Desc Main
                                     Document     Page 5 of 11
servicer requesting information and documents pertaining to the servicing of his loan. That

provision and its implementing regulations also grant borrowers the right to submit a “notice of

servicing error” (“NOE”), identifying perceived errors committed by the servicer. 12 U.S.C.

§ 2605(e) and 12 C.F.R. § 1024.35.

        26.      A NOE must sufficiently identify the borrower, the account and the perceived

servicing error. Id.

        27.      Recognizing the prevalence of servicing errors and the damage they can cause

American families if not corrected, the federal Consumer Finance Protection Bureau issued

regulations in 2013 which clarified the borrower’s rights to have errors corrected and the servicer’s

duties upon receipt of a NOE. 12 C.F.R. § 1024.35. These regulations became effective in January

2014.

        28.      Under Section 2605(e) and the implementing regulations servicers must take the

following actions upon receipt of a NOE:

              a. Provide a written acknowledgment of the correspondence within five days of the

                 servicer's receipt of the NOE;

              b. Within 30 days conduct a reasonable investigation of the errors identified in the

                 borrower's notice and make all appropriate corrections to the account and provide

                 the borrower with written explanation of the corrections made, the effective date

                 of the correction and contact information for further assistance;

              c. If, after reasonable investigation, the servicer determines that no error was

                 committed, it must, within 30 days of receipt of the notice, provide the borrower

                 with a written explanation of reasons for its determination, a statement of the

                 borrower’s right to request documents relied on by the servicer in reaching its



                                                   6

  Case 19-01007          Doc 1    Filed 01/30/19 Entered 01/30/19 13:59:17           Desc Main
                                    Document     Page 6 of 11
                determination and contact information for further assistance; either the reason for

                the servicer's belief that the account is being serviced correctly or a description of

                the changes made; and

             d. Must suspend any adverse credit reporting during the pendency of its investigation.

       29.      In addition to these requirements, RESPA was amended in 2010 to add additional

“servicer prohibitions.” 12 U.S.C. § 2605(k). These prohibitions provide that a servicer may not

fail to take timely action to respond to a borrower's notice of servicing error relating to allocation

of payments. 12 U.S.C. § 2605(k)(C).

       30.      RESPA requires specific actions be taken by the servicer upon receipt of a NOE,

including the conducting a reasonable investigation of the error. The servicer is also required to

make all “appropriate corrections” to the account.

       31.      Plaintiff’s mortgage is a “federally related mortgage loan” within the meaning of

12 U.S.C. § 2602(1).

       32.      Defendant is a “servicer” with respect to Plaintiff’s loan as that term is defined in

12 U.S.C. § 2605(i)(2).

       33.      Plaintiff’s August 25, 2017 and subsequent letters as alleged in this complaint

constitute a “notice of servicing error” within the meaning of 12 U.S.C. § 2605(e). Wells Fargo

was required to reasonably investigate the errors identified in the letter, make all appropriate

corrections and provide the information and documents requested.

       34.      Wells Fargo’s response to Plaintiff’s NOE was a letter dated October 16, 2017,

which contained a very minimal explanation of Mr. Ridgeway’s concerns, but in no way resolved

the main issue or provided the information required by 12 C.F.R. § 1024.35 in its implementing

regulations relating to responses to consumer NOEs.



                                                  7

  Case 19-01007         Doc 1    Filed 01/30/19 Entered 01/30/19 13:59:17              Desc Main
                                   Document     Page 7 of 11
       35.      Wells Fargo has violated 12 U.S.C. § 2605(k) in at least the following ways:

             a. Failing to take timely action to respond to Plaintiff’s notice of servicing error;

             b. Failing to comply with the requirements set out in Reg X regarding responding to

                a NOE; and

             c. Continuing to report derogatory information during its investigation.

       36.      Plaintiff has suffered actual damages as a proximate result of Defendant’s failure

to comply with Section 2605(e), including mental anguish and emotional distress. Plaintiff’s actual

damages also include fees, interest and other charges incurred as a result of Defendant’s false belief

that Plaintiff is in default; loss of equity as a result of Defendant’s failure to properly apply

payments; and costs incurred in sending the NOE which, because of Defendant’s failure to correct

its servicing error, were for naught.

       37.      Defendant has engaged in a pattern and practice of acts and omissions which violate

Section 2605(e), including its repeated violations with respect to Plaintiff, sufficient to allow

recovery of statutory damages under Section 2605(f).

       WHEREFORE, Plaintiff requests that this Court enter a judgment against Defendant for

each violation of RESPA, awarding the following relief:

             a. Statutory and actual damages as provided in 12 U.S.C. § 2605(f);

             b. Reasonable attorney's fees, and costs expended in this proceeding; and

             c. Such other and further relief as the Court may deem just and proper.



                                       COUNT II
                            (BREACH OF MORTGAGE AND NOTE)

       38.      The allegations stated in all of the above paragraphs are incorporated as if fully

asserted herein.

                                                   8

  Case 19-01007         Doc 1     Filed 01/30/19 Entered 01/30/19 13:59:17             Desc Main
                                    Document     Page 8 of 11
        39.      Wells Fargo’s attempts to collect amounts in excess of those actually owed under

the mortgage, modified mortgage and Note constitute a breach of the mortgage and Note. The

attempts include, but not limited to, collection attempts through its false mortgage statements.

Plaintiff has been damaged as result of Wells Fargo’s breach.

        WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant

Wells Fargo for the following:

              a. Actual and statutory damages pursuant to 15 U.S.C. 1692k;

              b. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. § 1692k; and

              c. Such other and further relief as this Court deems just and proper, the premises

                 considered.



                                      COUNT III
                           (FRAUDULENT MISREPRESENTATION)

        40.      The allegations stated in all of the above paragraphs are incorporated as if fully

asserted herein.

        41.      Wells Fargo falsely represented to Plaintiff that his outstanding loan balance was

significantly higher than it actually was. These representations were made, inter alia, in written

monthly mortgage statements sent to Plaintiff as described herein. Those representations were

false, and Wells Fargo knew or should have known the representations were false when they were

made. The misrepresentations were made willfully to deceive, or recklessly without knowledge or

were made innocently by mistake. In any case, the misrepresentations were relied upon by the

Plaintiff to his detriment.

        42.      Plaintiff, justifiably relying on Wells Fargo’s false written statements that he owed

past dues amounts on his mortgage loan, believed that Wells Fargo would attempt to collect that

                                                   9

  Case 19-01007          Doc 1    Filed 01/30/19 Entered 01/30/19 13:59:17            Desc Main
                                    Document     Page 9 of 11
amount through any means available, including foreclosure.             Wells Fargo’s continued

representations that he owed the money which caused the Plaintiff to seek Chapter 13 bankruptcy

protection.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Wells Fargo for

fraud and award Plaintiff compensatory damages, including damages for mental anguish and

emotional distress; and punitive damages, plus interest and costs. Plaintiff further requests such

other relief as the Court deems just and proper, the premises considered.



                                           COUNT IV
                                            (FRAUD)

       43.     The allegations stated in all of the above paragraphs are incorporated as if fully

asserted herein.

       44.     Wells Fargo made misrepresentations of material fact to Plaintiff that, prior to the

purported foreclosure sale, the Plaintiff’s permanent modification would be implemented.

       45.     The above misrepresentations were false when made and Wells Fargo knew them

to be false.   The misrepresentations were made willfully to deceive, or recklessly without

knowledge or were made innocently by mistake. In any case, the misrepresentations were relied

upon by the Plaintiff to his detriment.

       46.     These misrepresentations were made verbally and in writing as alleged above.

       47.     These misrepresentations were part of a pattern and practice of deception and

misinformation directed to borrowers in foreclosure which lull them into a believe that the

foreclosure will be voided through modification or that the borrowers will receive notice of a

decision regarding the modification request prior to the foreclosure sale and will have the




                                                10

  Case 19-01007        Doc 1     Filed 01/30/19 Entered 01/30/19 13:59:17           Desc Main
                                  Document     Page 10 of 11
opportunity, prior to the sale, to avoid foreclosure either through reinstatement or exercise of other

rights available under law.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants for

fraud and award Plaintiff compensatory damages, including damages for mental anguish and

emotional distress; and punitive damages, plus interest and costs. Plaintiff further requests such

relief as the Court deems just and proper, the premises considered.

       RESPECTFULLY submitted on this the 30th day of January, 2019.




                                               JAMES D. PATTERSON (PATTJ6485)
                                               KENNETH J. RIEMER (RIEMK8712)
                                               UNDERWOOD & RIEMER, P.C.
                                               Attorney for Plaintiff
                                               2153 Airport Boulevard
                                               Mobile, Alabama 36606
                                               Telephone: (251) 432-9212
                                               E-mail: jpatterson@alalaw.com
                                                       kjr@alaconsumerlaw.com


DEFENDANT IS TO BE SERVED BY CERTIFIED MAIL AT THE FOLLOWING
ADDRESS:

Wells Fargo Bank, National Association
c/o Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, Alabama 36104




                                                 11

  Case 19-01007        Doc 1     Filed 01/30/19 Entered 01/30/19 13:59:17             Desc Main
                                  Document     Page 11 of 11
